--------------------------------------------------------------------------------

Exhibit 10.9-b
 
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (this “Consulting Agreement”) is made and entered into
as of March 1, 2010 (the “Effective Date”), by and between J. W. Davis, an
individual resident of the State of North Carolina (“Consultant”) and Carolina
First Bank (the “Company”), a business corporation organized and existing under
the laws of the State of South Carolina.


Factual Recitals


Consultant has served in various officer positions of the Company, and has
tendered his resignation and retirement from such positions on or about the date
hereof. The Company desires to avail itself of Consultant’s knowledge and
experience in selected areas in which his continuing advice, counsel and efforts
can be the most meaningful. Consultant and the Company are parties to that
certain Noncompetition, Severance and Employment Agreement dated May 13, 2003
(the “Employment Agreement”), which is terminated as set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, Consultant and the Company, intending to be legally bound, hereby agree
as follows:


Section I.
ENGAGEMENT AS AN INDEPENDENT CONTRACTOR


The Company hereby engages Consultant as an independent contractor, and
Consultant hereby accepts such engagement as an independent contractor, upon the
terms and conditions set forth in this Consulting Agreement. Consultant’s
engagement under this Consulting Agreement shall commence as of the Effective
Date and end on February 28, 2011.


The parties acknowledge that at the Effective Date, Company is a participant in
the Capital Purchase Program under the Emergency Economic Stabilization Act of
2008 (“EESA”), which imposes certain restrictions on the compensation of current
and former executive officers and directors. As of the date hereof, the parties
in good faith believe that the amounts payable under this Consulting Agreement
represent payments for bona fide services to be performed and, as such, are not
prohibited “golden parachute payments.” Notwithstanding anything to the contrary
herein, Company may terminate the Consulting Agreement, and cease future
payments and/or recover from Consultant any amounts previously paid hereunder,
if and to the extent required by EESA, as amended by the American Recovery and
Reinvestment Act of 2009, and applicable regulations and standards issued by the
Secretary of the Treasury under such Acts.


Except as expressly set forth herein, the Employment Agreement and all other
agreements between the Company (including any affiliates) and Consultant, are
hereby terminated (without further liability on the part of either party).


Section II.
CONSULTING SERVICES


During the term hereof, Consultant shall provide the following professional
consulting and advisory services (the “Consulting Services”) as may be requested
from time to time by the Chief Executive Officer of Company or the Board of
Directors of the Company:
 
·
Assist, at the direction of the local market president, in the collection of
problem or potential problem loans;

 
·
Assist, at the direction of the local market president, in targeted business
development activities;



 
 

--------------------------------------------------------------------------------

 
 
 
·
As requested, represent the Bank in a positive manner at various community
events or functions.


By way of clarification, Consultant shall have no direct or indirect lending
authority.


In providing the Consulting Services, the Chief Executive Officer and Consultant
will agree on the appropriate work schedule necessary to accomplish the
requested services and desired results. Consultant will control the means,
methods, time, resources, and manner required to perform the consulting and
advisory services requested from him. Chief Executive Officer and Consultant
acknowledge their expectation that Consultant shall work approximately 20 hours
per week.


Section III.
NONCOMPETE, NONSOLICITATION, NONDISPARAGEMENT AND OTHER COVENANTS


3.1  Consultant shall hold in confidence at all times after the date hereof all
Trade Secrets, and shall not disclose, publish or make use at any time after the
date hereof the Trade Secrets without the prior written consent of Company.


3.2  For the purposes of the Consulting Agreement, “Trade Secrets” shall mean
information belonging to the Company, including, but not limited to, technical
or nontechnical data, a formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers, or other information similar to
any of the foregoing, that derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can derive economic value from its disclosure or use.


3.3 From the Effective Date through February 28, 2011 (the “Restricted Period”),
Consultant will not directly or indirectly provide any material services to any
person or entity in the financial services business (including, without
limitation, the banking, brokerage or trust business) in the counties in the
States of Florida, South Carolina or North Carolina in which the Company
operates (hereinafter the “Area”). In addition, Consultant will not will not
form, begin to organize or acquire more than 5% of the capital stock of, or
cause his affiliates or other persons or entities under his control to form,
begin to organize or acquire more than 5% of the capital stock of a depository
financial institution that is not an affiliate of Company located or having
offices within the Area.


3.4  During the Restricted Period, Consultant shall not, directly or indirectly,
on behalf of himself or of anyone other than the Company, solicit, contact, call
upon, or attempt to communicate with any banking customer of the Company, or any
affiliate of such person for the purpose of obtaining for himself or some third
party, deposits, loans or other banking products.


3.5  During the Restricted Period and for a period of one year thereafter,
Consultant shall not, directly or indirectly, on behalf of himself or of anyone
other than the Company, employ or solicit for employment, directly or
indirectly, any person who is an employee of the Company on the date hereof.


3.6  Consultant agrees that he will not in any way malign or disparage Company,
and Company agrees that it will not malign or disparage Consultant. The intent
of this paragraph is to protect the respective professional, business and
personal reputations of Consultant and Company in the community and it shall be
so interpreted.


3.7  Consultant acknowledges that the services to be rendered by his hereunder
are special, unique, and extraordinary, that the restrictions contained in this
Section III are reasonable and necessary to protect the legitimate interests of
Company and that Company would not have entered into the Consulting Agreement in
the absence of such restrictions. Consultant agrees that any breach of the
obligations
 
 
2

--------------------------------------------------------------------------------

 
 
contained in Sections 3.1 and 3.2 hereof will result in irreparable harm and
damage to Company and its business, such that Company shall be entitled to both
preliminary and permanent injunctions, without the necessity of posting bond,
enforcing said covenants in the event of any breach or threatened breach by
Consultant, in addition to such other damages and remedies available to Company
at law or equity. If Company prevails in any such proceeding for an injunction,
Consultant shall be liable for any and all costs, claims and damages (including,
but not limited to, special, indirect, incidental and consequential damages and
reasonable attorneys’ fees and costs of litigation) sustained by Company in
enforcing the covenants contained in Sections 3.1 and 3.2 hereof. If Company
does not prevail in any such proceeding for an injunction, Company shall be
liable to Consultant for any and all costs, claims and damages (including, but
not limited to, special, indirect, incidental and consequential damages and
reasonable attorneys’ fees and costs of litigation) sustained by Consultant in
such proceeding.


Section IV.
COMPENSATION


4.1 In full consideration of the consulting services to be rendered by
Consultant hereunder, and in consideration of the foregoing agreements of
Consultant herein contained, Company hereby agrees to pay to Consultant during
the term of the Consulting Agreement, a consulting fee of $12,500 per month,
which payments shall be made monthly or bi-monthly in accordance with standard
practices.


4.2 Consultant acknowledges that he is an independent contractor for all
purposes. Consultant agrees to treat all payments made to his hereunder as
payments received by an independent contractor for all tax purposes and to pay
any and all taxes payable in connection with his engagement hereunder,
including, without limitation, all applicable income and self employment taxes.
Consultant hereby agrees to indemnify the Company and each of its affiliates
from direct liability for any and all federal, state and local taxes or
assessments of any kind arising out of any payment made by Company to Consultant
hereunder. Consultant shall be responsible for all tax reporting, tax payments,
withholdings, insurance and other payments, expenses and filings required to be
made or paid by his or his agents or employees. Consultant shall not be entitled
to any benefits provided by Company to any of its employees, including, without
limitation, any retirement plan, insurance program, disability plan, medical
benefits plan or any other fringe benefit program sponsored and maintained by
Company for its employees; provided however, nothing stated in the Consulting
Agreement shall in any way affect any healthcare benefits to which Consultant
may be entitled as a result of his prior employment with Company or its
affiliates.


4.3 Consultant shall be reimbursed for normal and customary expenses undertaken
in completion of the Consulting Services. Expense reimbursements shall be
subject to the Chief Executive Officer’s approval.


4.4 During the term hereof, Company will provide Consultant with an office and
reasonable office accommodations in its Hendersonville main office.


Section V.
DEATH OR DISABILITY


Consultant’s engagement under the Consulting Agreement shall terminate upon
Consultant’s death or total and permanent disability. For purposes of the
Consulting Agreement, the term “total and permanent disability” shall mean the
substantial physical or mental inability of Consultant to fulfill his duties
under the Consulting Agreement as certified to in writing by two (2) competent
physicians, at least one of whom must practice in Asheville, North Carolina. One
of such physicians shall be selected by Company’ Board of Directors and the
other physician shall be selected by Consultant or his duly appointed guardian
or legal representative.

 
3

--------------------------------------------------------------------------------

 
 
Section VI.
MISCELLANEOUS


6.1 Section 409A. Notwithstanding anything herein to the contrary, Company shall
make reasonable efforts to administer the Agreement and make payments hereunder
in a manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
regulations and notices promulgated thereunder such that any payments made would
result in the requirement for the recipient of such payments to pay additional
interest and taxes to be imposed in accordance with Section 409A(a)(1)(B) of the
Code; provided, however, Company shall not have any responsibility to Consultant
or any beneficiary(ies) with respect to any tax liabilities that may be
applicable to any payments made under the Agreement, whether such tax
liabilities are applicable to compliance with Section 409A of the Code or
otherwise. If any provision of the Agreement shall be determined to be
inconsistent with the requirements of Section 409A of the Code, then, the
Agreement shall be construed, to the maximum extent possible, to give effect to
such provision in a manner consistent with Section 409A of the Code, and if such
construction is not possible, as if such provision had never been included.


6.2  Governing Law. The Consulting Agreement shall be governed by and
interpreted under the laws of the State of South Carolina without regard to its
conflict or choice of law provisions.


6.3  Notices. All notices or other communications required or permitted
hereunder or necessary and convenient in connection herewith shall be in writing
and delivered in person or by express delivery service or postage prepaid first
class mail, return receipt requested, to the following addresses or to such
other addresses as Consultant or Company may designate by notice to the other
parties hereto in the manner set forth in Section VI.


If to Consultant:
J. W. Davis

______________________
______________________


If to Company:
Carolina First Bank

P.O. Box 1029
Greenville, SC 29601
Attn: General Counsel


6.4  Entire Agreement. This Consulting Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter hereof and may not be
changed or amended except upon written amendment executed by the parties hereto.


6.5  Assignment and Counterparts. All of the terms and provisions of this
Consulting Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, representatives, successors and assigns of
the parties hereto, except that the duties and responsibilities of Consultant
hereunder shall not be assignable in whole or in part by Consultant.  This
Consulting Agreement may be executed in two or more counterparts, each of which,
when executed, shall be deemed an original instrument.


6.6 Confidentiality of Agreement. Unless required by applicable law, at all
times after the date hereof, both parties shall keep the substance of this
Consulting Agreement in strict confidence, and not disclose the substance of
this Agreement to third parties.

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has caused this Consulting Agreement to be executed
on its behalf and Consultant has hereunto set his hand and seal, as of the day
and year first above written.
 



CAROLINA FIRST BANK    CONSULTANT:        
By:
/s/ H. Lynn Harton
 
 /s/ J.W. Davis
 
H. Lynn Harton, CEO
 
J. W. Davis

 
 
5

--------------------------------------------------------------------------------